Citation Nr: 1642066	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky  


THE ISSUE

Entitlement to a rating in excess of 10 percent for internal derangement of the left knee, status post arthroscopic repair for degenerative osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
   

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded the instant claim for additional development.  Specifically, the June 2014 remand directed that the AOJ afford the Veteran a new examination to assess the current severity of the service-connected left knee disability.   

Following the June 2014 remand, the Veteran underwent a VA examination in July 2014.  Recently the United States Court of Appeals for Veterans Claims (Court) held that the last sentence of 38 C.F.R. § 4.59 (2015) required VA to obtain examinations that included pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing, and that the examiner test the range of the opposite joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The July 2014 examination report did not explicitly include these findings.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining identified and available records, schedule the Veteran for a VA examination to determine the severity of his service-connected left knee disability.  

All indicated tests should be performed, including range of motion findings expressed in degrees.  

The examination must include ranges of motion for both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If it is not feasible to provide these findings, the examiner should so state and provide a reason why the testing is not feasible.

The examiner should describe any pain, weakened movement, excess fatigability, incoordination or flare-ups; and express any additional limitation of motion due to these factors in terms of additional degrees of limited motion.

The examiner should record the Veteran's reports of limitation of motion during flare-ups; and opine whether these reports are consistent with the extent of disability found on examination.

The examiner should provide reasons for all opinions.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




